Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alfred William LaSure appeals the district court’s order accepting the recommendation of the magistrate judge, as modified, and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. LaSure v. SC Mental Health, No. 9:15-cv-01357-RBH, 2016 WL 5027589 (D.S.C. Sept. 20, 2016). In light of this disposition, we deny as moot the Ap-pellees’ motion to strike LaSure’s second informal opening brief and amended informal opening brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED